Citation Nr: 0708690	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-18 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel








INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

The veteran's military records show that he served in the 
Republic of Vietnam in a non-combat capacity as a key punch 
operator performing data entry.  His military decorations and 
service records also do not indicate that he was directly 
involved in combat operations against military forces during 
his posting in Southeast Asia.  His service medical records 
do not reflect a diagnosis of a hearing loss.  

Post service, the veteran was employed as a pipefitter for 33 
years.  He alleges having worn hearing protection during that 
time.  A hearing loss was first diagnosed in 1998, many years 
after the veteran was separated from service.  The 
examination was conducted by a private contractor, through 
his employer, Harris Environmental Systems.  The veteran was 
advised to wear hearing protection when exposed to loud 
sounds.  The examination was conducted in compliance with 
OSHA and state OSHA standards.  It is not known if the 
veteran was required to have hearing tests prior to 1998.  

A VA fee-basis audiology examination was performed in August 
2003.  It does not appear that the examiner was provided the 
claims folder for review in conjunction with the audiology 
examination.  The audiologist concluded, based on a history 
provided by the veteran, that his hearing loss was the result 
of noise exposure in service.   

Because the VA examiner was not provided the claims folder, 
this examination is incomplete.  Medical history provided by 
a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, a 
second examination is necessary.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA or non-VA, who 
treated the veteran for a hearing loss 
since service.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

The RO should obtain from the veteran the 
names and addresses of all of the 
veteran's employers since service.  These 
employers should be contacted and 
requested to provide any of the veteran's 
employee health records that include a 
complaint of a hearing loss, or any 
hearing tests performed in the course of 
the veteran's employment.  The employer 
should be asked to indicate whether 
hearing protection was required to be 
used by the veteran in the course of his 
employment.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

The veteran should be afforded a VA 
audiology examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
audiologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based on the 
administered hearing tests, and a review 
of the record, the examiner is requested 
to indicate whether it is at least as 
likely as not (50 percent or greater) 
that any identified hearing loss is the 
result of noise exposure in service.  A 
complete rationale to support the 
conclusion is to be included in any 
opinion rendered.

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






